Title: To George Washington from Emmanuel Joseph Desnoyers, 12 June 1789
From: Desnoyers, Emmanuel Joseph
To: Washington, George

 

Sir,
Basse Terre—Gaudeloupe 12th June 1789

One knows not which to admire most—the wisdom of the United States in trusting to you the administration of their affairs—or the generous sacrifice which you have made of your prevailing taste for private life, in accepting the Presidency. I seize with heartfelt pleasure, this opportunity of paying you that Homage which is due to you from mankind; and to beseech your Excellency to take into consideration the Memorial accompanying this, which I have the honor to address to you, which will serve to convince you how anxious I am to obtain a mark of favor & protection from that Nation in whose cause I have spilt my blood.
I ought to do myself the honor to observe to your Excellency that I have addressed several memorials to General Lincoln, since the 20th of July last, His silence leads me to suppose that none of these memorials ever reached his hands. I hope this will have a better fate, and that it will gain your protection. I shall take no other steps to prove my gratitude to you than by assuring you I shall inspire my Sons with the sentiments, zeal and attachment which I have for your Country. I am, with respect, Sir, Your Excellency’s most Obedt & He Ser.

Desnoyers

